Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 16-17
Claims 1-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2014/0064675; “Tanaka”) in view of Ploeg et a/ (2008/0239678; “Ploeg”).
Regarding claim 1, Tanaka discloses in figure 13 an enclosure, comprising: 
a housing 1A having a front wall having an interior side and an exterior side and a back wall having an interior side and an exterior side; 
a first assembly “First Unit” and a second assembly “Second Unit,” the first assembly comprising a first circuit board 10 and a first heat sink plate 61 , the second assembly comprising a second circuit board 10 and a second heat sink plate, the first circuit board having a first side and a second side, the second circuit board having a first side and a second side, the first side of the first circuit board facing the first side of the second circuit board and the second side of the first circuit board opposing the first side of the first circuit board, and the second side of the second circuit board opposing the first side of the second circuit board; 
first heat generating electrical components 31 and 32 on the second side of the first circuit board, the first heat generating components contacting the first heat sink plate; 

and a fastening arrangement 64 securing the two assemblies together, wherein the first heat sink plate and the second heat sink plate are spring biased apart from one another. 
Tanaka, pars. [0148]-[0156].

    PNG
    media_image1.png
    391
    518
    media_image1.png
    Greyscale

Tanaka, Figure 13


Further regarding claim 1, Tanaka does not explicitly disclose that a maximum spring biasing distance between the first heat sink plate and the second heat sink plate is greater than a distance between the interior side of the front wall and the interior side of the back wall of the housing. 


    PNG
    media_image2.png
    319
    463
    media_image2.png
    Greyscale

Ploeg, Figure 4


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka such that a maximum spring biasing distance between the first heat sink plate and the second heat sink plate is greater than a distance between the interior side of the front wall and the interior side of the back wall of the housing because the resulting configuration would be “more space efficient … to allow for accommodation of a larger and/or stronger spring portion.” Ploeg, par. [0018].
Regarding claims 2-5, Tanaka discloses in figure 13:
2. The enclosure of claim 1, wherein the first circuit board 10 and the second circuit board 10 are parallel 10.
3. The enclosure of claim 1, wherein the first heat sink plate 61 and the second heat sink plate 61 are parallel. 

5. The enclosure of claim 1, wherein the second circuit board 10 and the second heat sink plate 61 are parallel. 
16. The enclosure of claim 1, wherein the first heat sink plate 61 and the second heat sink plate 61 are each rectangular in shape. 
17. The enclosure of claim 1, wherein the first circuit board 10 and the second circuit board 61 are each rectangular in shape. 
Claims 13-15 and 18
Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2014/0064675; “Tanaka”) in view of Ploeg et a/ (2008/0239678; “Ploeg”), as applied in the rejection of claims 1-5 and 16-17, and further in view of Barron et al. (2017/0196075; “Barron”).
Regarding claims 13-15 and 18, Tanaka in view of Ploeg does not explicitly disclose:
13. The enclosure of claim 1, wherein the first heat sink plate and the second heat sink plate are spring biased apart from one another by one or more spring biasing structures, each spring biasing structures comprising a fastener having a shoulder and a spring, wherein the fastener extends between the first heat sink plate and the second heat sink plate and the spring extends between the first heat sink plate and the shoulder. 
14. The enclosure of claim 13, wherein the fastener comprises a shoulder bolt. 
15. The enclosure of claim 13, wherein enclosure has four spring biasing structures. 

However, Barron discloses in figure 1 and 2 in which rectangular structures are joined at corners by four spring-loaded shoulder bolt fasteners 610 that are loaded by springs 620 at shoulders 615. Barron, pars. [0018] and [0034].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka in view of Ploeg to disclose:
13. The enclosure of claim 1, wherein the first heat sink plate and the second heat sink plate are spring biased apart from one another by one or more spring biasing structures, each spring biasing structure 610 comprising a fastener having a shoulder 614 and a spring 620, wherein the fastener extends between the first heat sink plate and the second heat sink plate and the spring extends between the first heat sink plate and the shoulder. 
14. The enclosure of claim 13, wherein the fastener comprises a shoulder bolt 610. 
15. The enclosure of claim 13, wherein enclosure has four spring biasing structures 610 
18. The enclosure of claim 15, wherein the first heat sink plate and the second heat sink plate are each rectangular in shape and the four spring biasing structures 610 extend between corners of the first heat sink plate and corners of the second heat sink plate. 
because the resultant configurations would facilitate limiting the biasing structures to near-linear deflections. Barron, par. [0034].
Claims 6-12
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2014/0064675; “Tanaka”) in view of Ploeg et a/ (2008/0239678; “Ploeg”), as applied in the 
Regarding claims 13-15 and 18, Tanaka in view of Ploeg does not explicitly disclose:
6. The enclosure of claim 1, further comprising a splice tray located in the interior of the housing above the first circuit board and the second circuit board. 
7. The enclosure of claim 6, further comprising a plurality of adjacent channels located in the interior of the housing that receive optical fibers from the splice tray and guide the optical fibers out of the enclosure. 
8. The enclosure of claim 7, wherein the plurality of adjacent channels is two adjacent channels. 
9. The enclosure of claim 7, further comprising a chute located in the interior of the housing that receives and guides optical fibers from a fiber guiding structure located adjacent to the splice tray and guides the optical fibers out of the enclosure. 
10. The enclosure of claim 9, wherein the fiber guiding structure is located above the splice tray and has a semi-oval shape. 
11. The enclosure of claim 9, wherein the splice tray has a plurality of furcation tubes situated on splice holders between a first end of the fiber guiding structure and a second end of the fiber guiding structure. 
12. The enclosure of claim 9, wherein spaced apart tabs extending from walls of the fiber guiding structure secure the optical fibers in the fiber guiding structure. 
However, Blackwell discloses in figures 1-6, 12 and 14-16, and related text, an enclosure 77 having optical modules 64 comprising a splice tray 20 which supports duplex LC adapters 70 and fiber management guides 142 and 146. 

6. The enclosure of claim 1, further comprising a splice tray 20 located in the interior of the housing above the first circuit board and the second circuit board. 
7. The enclosure of claim 6, further comprising a plurality of adjacent channels 146/196 located in the interior of the housing that receive optical fibers from the splice tray and guide the optical fibers out of the enclosure. Blackwell, par. [0079].
8. The enclosure of claim 7, wherein the plurality of adjacent channels is two adjacent channels. 
9. The enclosure of claim 7, further comprising a chute 182 located in the interior of the housing that receives and guides optical fibers from a fiber guiding structure located adjacent to the splice tray and guides the optical fibers out of the enclosure. 
10. The enclosure of claim 9, wherein the fiber guiding structure 146 is located above the splice tray and has a semi-oval shape. 
11. The enclosure of claim 9, wherein the splice tray has a plurality of furcation tubes 196 situated on splice holders between a first end of the fiber guiding structure and a second end of the fiber guiding structure. 
12. The enclosure of claim 9, wherein spaced apart tabs 142 extending from walls of the fiber guiding structure secure the optical fibers in the fiber guiding structure. 
because the resultant configurations would facilitate high-density fiber management. Blackwell, pars. [0037]-[0038].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883